PER CURIAM.
The appellants were simple-contract creditors of the Greenville Water & Electric Light Company. Their claim had not been reduced to judgment, and they had no express lien, by mortgage, trust deed, or otherwise. It is well settled by the supreme court that such creditors cannot come into a court of equity to obtain a seizure of the property of a debtor, and its application to the satisfaction of their claims; and this, notwithstanding *729a statute of the state may authorize such a proceeding in the courts of the state. Hollins v. Iron Co., 150 U. S. 371, 378, 34 Sup. Ct. 127; Scott v. Neely, 140 U. S. 106, 11 Sup. Ct. 712; Cates v. Allen, 149 U. S. 351, 13 Sup. Ct. 883, 977. It follows that the demurrer wras properly sustained in the circuit court.
The decree; dismissing the bill was absolute, and, although the appellants have not objected on that account, it should be modified. Lacassagne v. Chapuis, 144 U. S. 119, 126, 12 Sup. Ct. 659. The decree of the court below dismissing the bill is so modified a.s to declare that it is without prejudice to an action at la,w, or to the assertion by the appellants in the suit by the Farmers’ Loan & Trust Company v. The Greenville Water & Electric Light Company of any equity they may have under the statutes of the state oí Texas providing for the appointment of receivers against corporations; and as so modified the decree is affirmed.